ACCEPTED
                                                                                             01-15-00854-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       11/25/2015 9:40:14 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                                No. 01-15-00854-CV
__________________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
            IN THE FIRST DISTRICT COURT OF APPEALSHOUSTON, TEXAS
                        HOUSTON, TEXAS            11/25/2015 9:40:14 AM
                                                  CHRISTOPHER A. PRINE
__________________________________________________________________
                                                           Clerk

  PHCC-LA HACIENDA REHABILITATION AND HEALTH CARE CENTER
                            LLC,
                          Appellant

                                             v.

                          KEITH CRUME,
                             Appellee
__________________________________________________________________

        On appeal from the 189th Judicial District Court, Harris County
                 The Honorable Bill Burke Presiding Judge
__________________________________________________________________

 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                            FILE BRIEF
__________________________________________________________________


TO THE HONORABLE FIRST COURT OF APPEALS:

         Appellant, PHCC-La Hacienda Rehabilitation and Health Care Center

(“PHCC”), files this Unopposed Motion to Extend Time to File Brief and in

support would respectfully show as follows:

         1.       Appellant’s brief is currently due on November 30, 2015.

         2.       Appellant requests an additional fourteen (14) days to file its brief,

extending the time to December 14, 2015.


AUS-6198016-1 6056520/54
         3.       This extension is needed primarily because Afton Sands, lead

appellate counsel for Appellant PHCC, has been preoccupied with other work,

which includes, in addition to other litigation commitments, (1) preparing a Motion

to Dismiss Plaintiff’s First Amended Complaint filed on November 18, 2015 in

John Stephen Thorne v. Union Pacific Corporation and Union Pacific Railroad

Company¸ Cause No, 1:15-CV-00561-RP, pending in the United States District

Court for the Western District of Texas Austin Division; (2) preparing and taking

the depositions of two key witnesses on November 19, 2015, preparing and

presenting her client for deposition on November 23, 2015, and preparing a

dispositive motion in Fairway Assisted Living, LLC, et al. v. Teravista Community

Association, Inc., Cause No. 1:14-CV-441, pending in the United States District

Court for the Western District of Texas Austin Division due and to be filed on

December 1, 2015; and (3) preparing a Response to a Motion for New Trial in

Johnson v. PHCC-Westwood Rehabilitation & Healthcare Center, LLC, Cause No.

2014-00261 pending in the 333rd Judicial District Court of Harris County, Texas.

         4.       This request is not for purpose of delay, but so that justice may be

done and this Court may be fully informed of all factual and legal information

relevant to the proper disposition of this appeal.




                                             2
AUS-6198016-1 6056520/54
         WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant its Motion for Extension of Time to File Brief on or before December

14, 2015.



                                     Respectfully submitted,

                                     HUSCH BLACKWELL, L.L.P

                                     BY:/s/ Afton Sands
                                        AFTON SANDS
                                        Texas Bar No. 24060555
                                        Afton.sands@huschblackwell.com
                                        LORINDA HOLLOWAY
                                        Texas Bar No. 00798264
                                        Lorinda.holloway@huschblackwell.com
                                        111 Congress Avenue, Suite 1400
                                        Austin, Texas 78701
                                        (512) 472-5456
                                        (512) 479-1101 (facsimile)
                                        Attorneys for Appellant PHCC-La
                                        Hacienda Rehabilitation and Health
                                        Care Center LLC


                           CERTIFICATE OF CONFERENCE
     The undersigned certifies that she has consulted with John Kahn, counsel for
Appellee, via telephone and he is unopposed to the relief requested herein.


                                           /s/ Afton Sands
                                           AFTON SANDS




                                       3
AUS-6198016-1 6056520/54
                           CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing instrument has been
served upon the following counsel of record via electronic filing and/or facsimile
on the 25th day of November, 2015:

         John Joseph Kahn, Jr.
         john@kahnlawyers.com
         Jennifer Hodges Kahn
         Jennifer@kahnlawyers.com
         The Kahn Law Firm PC
         9330 Broadway, Suite A-224
         Pearland, TX 77584
         Fax: 713-226-9901


                                                  /s/ Afton Sands
                                                  Afton Sands




                                        4
AUS-6198016-1 6056520/54